Title: Thomas L. McKenney to William Jones, 25 November 1814
From: McKenney, Thomas L.
To: Jones, William


        
          Dear Sir
          Geo: Town Novr 25 1814
        
        I have been introduced through the entreaties and tears of the aged and the young, to an acquaintance with a rule of your office, which I beg leave to say, is as honorable to yourself, as it is promotive of the cause of morality, Religion, and the Service of the Country. I refer to the rule lately applied in the case of young Ritche, on account of his having been accessory to a fatal duel between officers of the Constellation frigate, now lying at Norfolk.
        The fate of this young man is meritted—because he brought it upon himself in aiding in the promotion of so barbarous and cruel a deed, which in its result has robbed our Navy of two valuable officers.
        My design in the liberty which I take, is neither to except to the course you have taken, nor to say ought in extenuation of his crime—except only, that so far as it relates to himself, he is deeply impressed with the magnitude of an offence, which at the time of his having committed it, he was ignorent of your own personal exceptions to it, as well as of the existence of a rule the destructive operation of which he now labors under. He, with becoming penitence, acknowledges that he would never, with a knowledge of your exceptions, and of the rule, have subjected himself to your personal disapprobation, or trespass’d upon a rule which you have set up for your government.
        My chief anxiety arises from a knowledge I have of the age and sufferings of a Father, on his account—a Father whose uniform friendship for our honorable, tho’ basely persecuted cause, the war I mean, and its operations, makes me wish him well, even in his feelings—And a sister Mrs. Doctor Ott, the extreme delicacy of whose health it is feared may be powerfully assailed on a knowledge of his case. She even now begins to suspect some untoward circumstance; and is anxiously inquisitive about the case of her brother, whose presence she had not anticipated.
        Those are the circumstances under which I ask leave respectfully to beg, in behalf of this young man, And altho’ I commend the application of the rule, and should never interfere in his behalf personally—but would rather see him a living example of the exalted and dignified course you have adopted—yet his Fathers distress—and his Sisters tears, connected

with consequences which it is feared will prove fatal to Mrs. Ott—will, I hope, be a sufficient justification to your judgment, in the administration of your affairs, to restore him back to a justly meritted loss of office, and of fame, so far as to order him into the service, upon some other station. With the greatest Respect I have the honor to be Dr Sir Yr. very Humble Sert.
        
          Tho: L McKenney
        
      